      Case 19-55986-wlh             Doc 7     Filed 04/16/19 Entered 04/16/19 16:54:34                Desc Main
                                              Document      Page 1 of 10
 Fill in this information to identify your case:                                     Check if this is an amended plan,
                                                                                 and list below the sections of the plan
Debtor 1        Charles Raymond Taylor                                           that have been changed. Amendments
Debtor 2        Sonya Aleisa Taylor                                              to sections not listed below will be
(Spouse, if filing)                                                              ineffective even if set out later in this
                                                                                 amended plan.
United States Bankruptcy Court for the Northern District of Georgia
Case number                                                                      ________________________________



Chapter 13 Plan

NOTE: The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for
use in Chapter 13 cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See
Order Requiring Local Form for Chapter 13 Plans and Establishing Related Procedures, General Order
No. 21-2017, available in the Clerk’s Office and on the Bankruptcy Court’s website, ganb.uscourts.gov. As
used in this plan, “Chapter 13 General Order” means General Order No. 21-2017 as it may from time to
time be amended or superseded.

Part 1:               Notices


                        This form sets out options that may be appropriate in some cases, but the presence of an
To Debtor(s):
                        option on the form does not indicate that the option is appropriate in your circumstances
                        or that it is permissible in your judicial district. Plans that do not comply with local rules
                        and judicial rulings may not be confirmable.
                        In the following notice to creditors, you must check each box that applies.

                         Your rights are affected by this plan. Your claim may be reduced, modified, or
                         eliminated.
                         Check if applicable.
 To Creditor(s):             The plan provides for the payment of a domestic support obligation (as defined in
                         11 U.S.C. § 101(14A)), set out in § 4.4.
                         You should read this plan carefully and discuss it with your attorney if you have one in
                         this bankruptcy case. If you do not have an attorney, you may wish to consult one.
                         If you oppose the plan’s treatment of your claim or any provision of this plan, you or
                         your attorney must file an objection to confirmation at least 7 days before the date set
                         for the hearing on confirmation, unless the Bankruptcy Court orders otherwise. The
                         Bankruptcy Court may confirm this plan without further notice if no objection to
                         confirmation is filed. See Bankruptcy Rule 3015.
                         To receive payments under this plan, you must have an allowed claim. If you file a
                         timely proof of claim, your claim is deemed allowed unless a party in interest objects.
                         See 11 U.S.C. § 502(a).
                         The amounts listed for claims in this plan are estimates by the debtor(s). An allowed
                         proof of claim will be controlling, unless the Bankruptcy Court orders otherwise.
                         The following matters may be of particular importance. Debtor(s) must check one box
                         on each line to state whether or not the plan includes each of the following items. If an
                         item is checked as “Not included,” if both boxes are checked, or if no box is checked,
                         the provision will be ineffective even if set out later in the plan.

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3
     Case 19-55986-wlh          Doc 7    Filed 04/16/19 Entered 04/16/19 16:54:34              Desc Main
                                         Document      Page 2 of 10
           A limit on the amount of a secured claim, that may result in a
                                                                                                     Not
 §1.1      partial payment or no payment at all to the secured creditor, set        Included
                                                                                                included
           out in § 3.2




           Avoidance of a judicial lien or nonpossessory, nonpurchase-                               Not
 §1.2                                                                               Included
           money security interest, set out in § 3.4.                                           included




                                                                                                    Not
 §1.3      Nonstandard provisions, set out in Part 8.
                                                                                 Included       included



                 Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of
Part 2:
                 Allowed Claims



§ 2.1 Regular Payments to the trustee; applicable commitment period.
     The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:
     Check one:
    36 months      60 months.


     Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:
     The debtor(s) will pay $981.00 per Month for the applicable commitment period. If the applicable
     commitment period is 36 months, additional Regular Payments will be made to the extent necessary
     to make the payments to creditors specified in this plan, not to exceed 60 months unless the
     Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full
     prior to the expiration of the applicable commitment period, no further Regular Payments will be
     made.
     Check if applicable.
     [o] The amount of the Regular Payment will change as follows (If this box is not checked, the rest of §
     2.1 need not be completed or reproduced. Insert additional lines as needed for more changes.):

Beginning
                The Regular Payment amount will change
on                                                           For the following reason (insert reason for
                to
(insert                                                      change):
                (insert amount):
date):

                $__ per ___

§ 2.2 Regular Payments: method of payments.
        Regular Payments to the trustee will be made from future income in the following manner:
     Check all that apply.
        Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not
     occur, the debtor(s) will pay to the trustee the amount that should have been deducted.
           Debtor(s) will make payments directly to the trustee.
           Other ( specify method of payment ):
     Case 19-55986-wlh           Doc 7   Filed 04/16/19 Entered 04/16/19 16:54:34            Desc Main
                                         Document      Page 3 of 10

§ 2.3 Income tax refunds.
     Check one.
         Debtor(s) will retain any income tax refunds received during the pendency of the case.
          Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the
     pendency of the case within 30 days of filing the return and (2) turn over to the trustee, within 30 days
     of the receipt of any income tax refund during the applicable commitment period for tax years _2019,
     2020, 2021, 2022, 2023, the amount by which the total of all of the income tax refunds received for
     each year exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor’s
     spouse is not a debtor in this case, “tax refunds received” means those attributable to the debtor.
         Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:


§ 2.4 Additional Payments.
     Check one.
         None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
        Debtor(s) will make additional payment(s) (“Additional Payments”) to the trustee from other
     sources as specified below. Describe the source, estimated amount, and date of each anticipated
     payment.


§ 2.5 [Intentionally omitted.]


§ 2.6 Disbursement of funds by trustee to holders of allowed claims.
     (a) Disbursements before confirmation of plan.
                                              plan. The trustee will make preconfirmation adequate
     protection payments to holders of allowed claims as set forth in §§ 3.2 and 3.3.
     (b) Disbursements after confirmation of plan.
                                               plan. Upon confirmation, after payment of the trustee’s
     statutory fee, the trustee will disburse Regular Payments, Additional Payments, and Tax Refunds that
     are available for disbursement to make payments to holders of allowed claims as follows:
            (1) First disbursement after confirmation of Regular Payments. In the first disbursement after
            confirmation, the trustee will disburse all available funds from Regular Payments in the
            following order:
                   (A) To pay any unpaid preconfirmation adequate protection payments required by 11
                   U.S.C. § 1326(a)(1)(C) as set forth in § 3.2, § 3.3, and orders of the Bankruptcy Court;
                   (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in §
                   4.3;
                   (C) To make payments pro rata based on the monthly payment amount: on secured
                   claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on domestic support obligations as set
                   forth in § 4.4; on the arrearage claims on nonpriority unsecured claims as set forth in §
                   5.2; and on executory contracts and unexpired leases as set forth in § 6.1; and
                   (D) To pay claims in the order set forth in § 2.6(b)(3).
            (2) Second and subsequent disbursements after confirmation of Regular Payments. In the
            second disbursement after confirmation, and each month thereafter, the trustee will disburse
            all available funds from Regular Payments in the order below. All available Regular Payments
            will be distributed to the claims in each paragraph until such claims are paid in full.
                   (A) To make concurrent monthly payments, including any amount past due under this
                   plan: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on fees, expenses, and
                   costs of the attorney for the debtor(s) as set forth in § 4.3; on domestic support
                   obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured
                   claims as set forth in § 5.2 and executory contracts and unexpired leases as set forth in
     Case 19-55986-wlh         Doc 7     Filed 04/16/19 Entered 04/16/19 16:54:34              Desc Main
                   § 6.1                 Document      Page 4 of 10
                   (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. §
                   503(b) other than the trustee’s fee and the debtor’s attorney’s fees, expenses, and
                   costs; and
                   (C) To pay claims in the order set forth in § 2.6(b)(3).
            (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the
            Additional Payments and Tax Refunds in the following order:
                   (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in §
                   4.3;
                   (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. §
                   503(b) other than the trustee’s fee and the debtor’s attorney’s fees, expenses, and
                   costs;
                   (C) To make payments pro rata based on the monthly payment amount: on secured
                   claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on domestic support obligations as set
                   forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth
                   in § 5.2 and executory contracts and unexpired leases as set forth in § 6.1;
                   (D) To pay other Allowed Secured Claims as set forth in § 3.6;
                   (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than
                   administrative expenses and domestic support obligations; and
                   (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1
                   (“Unclassified Claims”) and to pay nonpriority unsecured claims separately classified as
                   set forth in § 5.3 (“Classified Claims”). The trustee will estimate the total amounts to be
                   disbursed during the plan term (1) to pay Unclassified Claims and (2) to pay Classified
                   Claims. Funds available for disbursement on these claims will be allocated pro rata to
                   each class, and the funds available for disbursement for each class will be paid pro rata
                   to the creditors in the class.
     (4) Unless the debtor(s) timely advise(s) the trustee otherwise in writing, the trustee may treat and
     disburse any payments received from the debtor(s) as Regular Payments.


Part 3:        Treatment of Secured Claims.


§ 3.1 Maintenance of payments and cure of defaults, if any.
     Check one.
    None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
    Beginning with the first payment that is due after the date of the order for relief under Chapter 13, the
debtor(s) will maintain the current contractual installment payments on the secured claims listed below,
with any changes required by the applicable contract and noticed in conformity with any applicable rules.
These payments will be disbursed directly by the debtor(s). Any existing arrearage on a listed claim will be
paid in full through disbursements by the trustee, with interest, if any, at the rate stated below.
If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
the Bankruptcy Court orders otherwise, all payments under this paragraph as to that collateral will cease,
and all secured claims based on that collateral will no longer be treated by the plan.
                                                           Interest rate on
Name of                              Estimated amount                               Monthly plan payment on
         Collateral                                        arrearage (if
creditor                             of arrearage (if any)                          arrearage
                                                           applicable)

New       1675 Indian Woods
                                                                                    $25.00 to step to $102.00
Amrcn     Road, Lithonia, GA         $6,100.00              0.00%
                                                                                    beginning October 2019
Fu        30058
       Case 19-55986-wlh           Doc 7      Filed 04/16/19        Entered 04/16/19 16:54:34         Desc Main
§ 3.2 Request for valuation of security,Document        Page
                                         payment of fully     5 ofclaims,
                                                          secured  10     and modification
of undersecured claims.
       Check one.
      None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is
checked. .
    The debtor(s) request(s) that the Bankruptcy Court determine the value of the secured claims listed
below.
For each non-governmental secured claim listed below, the debtor(s) state(s) that the value of the secured
claim should be as set out in the column headed Amount of secured claim. For secured claims of
governmental units, unless the Bankruptcy Court orders otherwise, the value of a secured claim listed in a
proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed
below. For each creditor checked below, debtor(s) will file a motion pursuant to Bankruptcy Rule 3012 and
the Chapter 13 General Order to request determination of the amount of the secured claim.
For each listed claim below, the value of the secured claim will be paid in full with interest at the rate stated
below. The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an
unsecured claim under Part 5 of this plan. If the amount of a creditor’s secured claim is listed below as
having no value, the creditor’s allowed claim will be treated in its entirety as an unsecured claim under Part
5 of this plan.
The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)
(C) requires to the creditor in the amount set out in the column headed Monthly preconfirmation adequate
protection payment.
The holder of any claim listed below as having value in the column headed Amount of secured claim will
retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
 (a) payment of the underlying debt determined under nonbankruptcy law, or
 (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge
of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the
creditor.
                                                                                              Monthly
Check                                                    Amount
                      Estimated    Collateral                           Amount                pre-           Monthly
only if                                                  of claims
        Name of       amount       and date Value of                    of           Interest confirmation   post-
motion                                                   senior to
        Creditor      of total     of         collateral                secured      rate     adequate       confirmation
to be                                                    creditor’s
                      claim        purchase                             claim                 protection     payment
filed                                                    claim
                                                                                              payment
                              2010                                                                           $75.00 to step
          Santander
                              Chevrolet                                                                      to $250.00
[o]       Consumer $15,000.00
                              Tahoe -
                                                $15,000.00 $0.00        $15,000.00 5.50%     $75.00
                                                                                                             beginning
          Usa
                              2016                                                                           October 2019

                                 2014                                                                        $50.00 to step
          Ally                   Toyota                                                                      to $167.00
                      $10,000.00                $10,000.00 $0.00        $10,000.00 5.50%     $50.00
          Financial              Camry -                                                                     beginning
                                 2017                                                                        October 2019

§ 3.3 Secured claims excluded from 11 U.S.C. § 506.
       Check one.


      None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


§ 3.4 Lien Avoidance.
       Check one.
     Case 19-55986-wlh           Doc 7      Filed 04/16/19 Entered 04/16/19 16:54:34             Desc Main
                                            Document      Page 6 of 10
    None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


 § 3.5 Surrender of Collateral.
      Check one.


    None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


 § 3.6 Other Allowed Secured Claims.
      A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in
      this plan, shall be paid with interest at the rate of _5.50__%. Payments will commence as set forth
      in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party in interest, may: object
      to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim
      if modification of the claim is permissible and if 11 U.S.C. § 506 is applicable; or request that the
      Bankruptcy Court avoid the creditor’s lien pursuant to 11 U.S.C. § 522(f), if applicable.
      If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim
      that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of
      this plan.
      The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until
      the earlier of:
             (a) payment of the underlying debt determined under nonbankruptcy law, or
             (b) payment of the amount of the secured claim, with interest at the rate set forth above, and
             discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate
             and be released by the creditor.

Part 4:          Treatment of Fees and Priority Claims.


§ 4.1
  4.1 General.
      Trustee’s fees and all allowed priority claims will be paid in full without postpetition interest. An
      allowed priority claim will be paid in full regardless of whether it is listed in § 4.4.
 § 4.2
   4.2 Trustee's fees.
      Trustee’s fees are governed by statute and may change during the course of the case.
 § 4.3
   4.3 Attorney's fees.
      (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with
      legal representation in this case are $4,500.00. The allowance and payment of the
      fees, expenses and costs of the attorney for the debtor(s) are governed by General Order 22-2017
      (“Chapter 13 Attorney’s Fees Order”), as it may be amended.
      (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense
      under 11 U.S.C. § 503(b) to the extent set forth in the Chapter 13 Attorney’s Fees Order.
      (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s)
      in excess of the amount shown in § 4.3(a) above upon application of the attorney in compliance with
      the Chapter 13 Attorney’s Fees Order and after notice and a hearing.
      (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1)
      up to the allowed amount set forth in § 4.3(a).
      (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at
      $_760.00__ per month from Regular Payments and (2) from Tax Refunds or Additional Payments, as
      set forth in § 2.6, until all allowed amounts are paid in full.
      (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the
    Case 19-55986-wlh         Doc 7      Filed 04/16/19      Entered 04/16/19 16:54:34          Desc Main
                                         Document
     trustee to pay to the attorney for the debtor(s) thePage 7 of $_2,500.00___
                                                         amount    10            not to exceed the
     maximum amount that the Chapter 13 Attorney’s Fees Order permits. If the attorney for the debtor(s)
     has complied with the applicable provisions of the Chapter 13 Attorney’s Fees Order, the trustee will
     deliver, from the funds available, the stated amount or the maximum amount to the attorney,
     whichever is less.
     (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney
     for the debtor(s) in the amount of $_2,500.00__ not to exceed the maximum amount that the Chapter
     13 Attorney’s Fees Order permits, will be allowed to the extent set forth in the Chapter 13 Attorney’s
     Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the
     maximum amount within 10 days from entry of the order of dismissal. If the attorney for the debtor(s)
     has complied with the applicable provisions of the Chapter 13 Attorney’s Fees Order, the trustee will
     deliver, from the funds available, the allowed amount to the attorney.
     (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the
     trustee to deliver to the attorney for the debtor(s), from the funds available, any allowed fees,
     expenses, and costs that are unpaid.
     (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the
     debtor(s), from the funds available, any allowed fees, expenses, and costs that are unpaid.
§ 4.4
  4.4 Priority claims other than attorney's fees.
    None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
   The debtor(s) has/have no domestic support obligations. If this box is checked, the rest of § 4.4(a)
need not be completed or reproduced.
    The debtor(s) has/have domestic support obligations as set forth below. The debtor(s) is/are required
to pay all post-petition domestic support obligations directly to the holder of the claim.
     Case 19-55986-wlh         Doc 7   Filed 04/16/19 Entered 04/16/19 16:54:34 Desc Main
                                       Document
                                       Name          Page
                                             and address    8 of support
                                                         of child 10       Estimated Monthly
Name and address of creditor           enforcement agency entitled to § 1302(d)     amount of      plan
                                       (1) notice                                   claim          payment

St Joseph Cnty Child S - 227 W
Jeffeson Blvd Rm 6, South Bend, IN                                                  $29,901.00     $498.35
46601

St Joseph Cnty Child S - 227 W
Jeffeson Blvd Rm 6, South Bend, IN                                                  $20,257.00     $337.62
46601

St Joseph Cnty Child S - 227 W
Jeffeson Blvd Rm 6, South Bend, IN                                                  $19,683.00     $328.05
46601

St Joseph Cnty Child S - 227 W
Jeffeson Blvd Rm 6, South Bend, IN                                                  $19,114.00     $318.57
46601

St Joseph Cnty Child S - 227 W
Jeffeson Blvd Rm 6, South Bend, IN                                                  $14,538.00     $242.30
46601

St Joseph Cnty Child S - 227 W
Jeffeson Blvd Rm 6, South Bend, IN                                                  $10,579.00     $176.32
46601

St Joseph Cnty Child S - 227 W
Jeffeson Blvd Rm 6, South Bend, IN                                                  $6,317.00      $105.28
46601

St Joseph Cnty Child S - 227 W
Jeffeson Blvd Rm 6, South Bend, IN                                                  $260.00        $4.33
46601

(b) The debtor(s) has/have priority claims other than attorney’s fees and domestic support obligations as
set forth below:
Name of creditor                                     Estimated amount of claim

Internal Revenue Service                              $7,500.00



Part 5:        Treatment Nonpriority Claims.


§ 5.1 Nonpriority
      Nonpriority unsecured claims not separately classified.
     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set
     forth in § 2.6. Holders of these claims will receive:
     Check one.

         A pro rata portion of the funds remaining after disbursements have been made to all other
     creditors provided for in this plan.
         A pro rata portion of the larger of (1) the sum of $11,090.60 and (2) the funds remaining after
     disbursements have been made to all other creditors provided for in this plan.
         The larger of (1) 20.00% of the allowed amount of the claim and (2) a pro rata portion of the funds
     Case 19-55986-wlh            Doc 7     Filed 04/16/19        Entered 04/16/19 16:54:34    Desc Main
                                       Document
      remaining after disbursements have             Page
                                          been made to       9 ofcreditors
                                                       all other  10       provided for in this plan.
      100% of the total amount of these claims.

      Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will
      depend on (1) the amount of claims filed and allowed and (2) the amounts necessary to pay secured
      claims under Part 3 and trustee’s fees, costs, and expenses of the attorney for the debtor(s), and other
      priority claims under Part 4.


§ 5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims.
      Check one.


    None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.




§ 5.3 Other separately classified nonpriority unsecured claims.
      Check one.


    If “None” is checked, the rest of § 5.3 need not be completed or reproduced.




Part 6:          Executory Contracts and Unexpired Leases.


§ 6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as
specified. All other executory contracts and unexpired leases are rejected.
      Check one.


    None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.




Part 7:          Vesting of the Property of the Estate.


§ 7.1 Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s)
on confirmation but will vest in the debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the
case; or (3) closing of the case without a discharge upon the completion of payments by the debtor(s).


Part 8:          Nonstandard Plan Provisions.


§ 8.1 Check "None" or list Nonstandard Plan Provisions.
          None If “None” is checked, the rest of Part 8 need not be completed or reproduced.
          None.
      Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard
      provision is a provision not otherwise included in this N.D. Ga. Chapter 13 Plan Form or deviating
      from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

     The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
     Case 19-55986-wlh           Doc 7     Filed 04/16/19 Entered 04/16/19 16:54:34           Desc Main
     (Insert additional lines if needed.)Document       Page 10 of 10
     ______________


Part 9:         Signatures.


§ 9.1 Signatures of Debtor(s) and Attorney for Debtor(s).
The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.

/s/ Charles Raymond Taylor III
                                              /s/ Sonya Aleisa Taylor
Signature of Debtor 1 executed on: 04/16/2019
                                              Signature of Debtor 2 executed on: 04/16/2019

1675 Indian Woods Road, Lithonia, GA
30058



/s/ David Galler
                                                    Date: 04/16/2019
Signature of attorney for debtor(s)

                                                    875 Old Roswell Road Bldg B, Suite 100, Roswell, GA
Galler Law LLC
                                                    30076

By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also
certify(ies) that the wording and order of the provisions in this Chapter 13 Plan are identical to those
contained in the Local Form for Chapter 13 Plans that the Bankruptcy Court for the Northern District of
Georgia has prescribed, other than any nonstandard provisions included in Part 8.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2019), Version 1.3
